DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10279087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
No claims are amended.
Claims 1-20 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive:
With respect to independent claims 1 and 12, as per Remarks pages 3-4 and page 5, Applicant argues that the rejection is improper because the reference of Nguyen does not disclose the inner cannula freely translating within the inner lumen, since Nguen states that the inner cannula is affixed during the use.
However, Nguen discloses the inner cannula being fixed but in removable manner (col. 4, lines 39-40) that means the cannula can be in both fixed mode and freely moving mode. Therefore, the inner cannula is interpreted as being capable of freely moving due to the identity of mechanical structure of the Nguen’s catheter assembly.

With respect to 2-11 and 13-20, as per Remarks, pages 4-8, Applicant’s arguments are substantially identical to arguments discussed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 5,827,218).
Regarding claim 1, Nguyen discloses an apparatus for invasive surgery, i.e. sleeve (Abstract, lines 1-8) comprising:
a tube 60 (col. 4, line 7; fig. 2) having an inner lumen configured to receive an inner cannula 70 (col. 2, line 16; fig. 2) of the suction instrument, wherein the inner cannula is in fixed, but removable mode (col.4, lines 39-40) is capable of translate freely within the inner lumen while the sleeve is inserted in an introducer port into a body (col. 2, line 21).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Nguyen discloses the apparatus comprising a distal end of the tube configured to insert into an introducer port, the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2).
Regarding claim 3, Nguyen discloses the apparatus comprising a tapered tip 64 (fig. 2).
Regarding claims 5-7, Nguyen discloses the apparatus comprising a proximal end 62 (col. 4, lines 9-10; fig. 2) connected to the tube and configured to facilitate grasping and manipulation by a user to translate the sleeve between a first position exposing a distal tip of the inner cannula beyond the axially facing opening of the tube 
Regarding claims 12-14, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore:
Nguyen discloses a method of providing suction during a surgical procedure (Abstract, lines 1-8), comprising:
providing a sleeve that slides onto an inner cannula 10 (col. 2, line 16; fig. 2)  of a suction instrument, the sleeve having:
a tube having 60 (col. 4, line 7; fig. 2) an inner lumen configured to receive an inner cannula10 (col. 2, line 16; fig. 2) of the suction instrument and allow the inner cannula to translate freely within the inner lumen;
a distal end of the tube configured to insert into an introducer port (col. 2, lines 21-22), the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2); and
a proximal end 62 (col. 4, lines 9-10; fig. 2) configured to facilitate manipulation by a user sliding the sleeve onto the inner cannula of the suction instrument, where the inner cannula is disposed within the inner lumen of the sleeve;

Regarding claim 15, Nguyen discloses the method comprising coupling an internal annular shoulder A (fig. 3; annotated by the Examiner) within the proximal end with an annular ledge 94 (fig. 2) of the inner cannula of the suction instrument; and controlling extension of the inner cannula through the axially facing aperture at the distal end of the sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218).
Nguyen discloses the invention discussed above but does not expressly disclose the instrument, wherein the tube comprises a first segment and a second segment joined by a connector.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tube consisting of the first segment and the second segment joined by the connector in order to provide portable packing of the instrument, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of JP5291077B2 (English translate).
Nguyen discloses the invention discussed above but does not expressly disclose the apparatus, wherein the sleeve comprises an internal, annular shoulder that mates with an annular ledge of the inner cannula of the suction instrument.
JP5291077B2 teaches an expandable catheter (Translate, page 4, last paragraph), wherein the sleeve 1 (fig. 4) comprises the internal, annular shoulder A (fig. 4) that mates with the annular ledge B (fig. 4) of the inner cannula 2 (fig. 4).

    PNG
    media_image2.png
    209
    278
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the appatus of Nguyen with the internal, annular shoulder that mates with the annular ledge of the inner cannula of the suction instrument, as taught by JP5291077B2 in order to improve a mechanical reliability of the catheter in retracted position, as motivated by JP5291077B2 (Translate, page 7, 3rd paragraph).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Gupta (US 4,146,034).
Nguyen discloses the invention discussed above but does not expressly disclose the instrument comprising a flange that extends radially from the proximal end, wherein force exerted on the flange in a direction longitudinal to the tube causes the sleeve to translate from the first position to the second position.
Gupta teaches an invasive surgical instrument (Abstract, lines 1-2) comprising a grasping flange 14 (col. 2, lines 53-54; fig. 1) comprising a plurality of edge segments, as required by claims 3 and 18 (see fig. 1).

    PNG
    media_image3.png
    336
    440
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the apparatus of Nguyen with the grasping flange, as taught by Guptain order to convenience grasp the instrument, as directed by Gupta (col. 2, lines 53-54; fig. 1).
Claims 10, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Dorsey, III (US 5,505,710).
Regarding claims 10, 11, 16 and 17, Nguyen discloses the invention discussed above but does not expressly disclose the instrument, wherein the instrument comprises an O-ring seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula.
Dorsey teaches the invasive surgical instrument (Abstract, line 1) comprising an O-ring 64 (col. 4, line 5; fig. 2) seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula 50 (fig. 2).

Regarding claims 19 and 20, Nguyen discloses an apparatus for invasive surgery, i.e. sleeve (Abstract, lines 1-8) comprising:
a tube 60 (col. 4, line 7; fig. 2) having an inner lumen configured to receive an inner cannula 10 (col. 2, line 16; fig. 2) of the suction instrument and allow the inner cannula to translate freely within the inner lumen while the sleeve is inserted in an introducer port into a body (col. 2, line 21);
a distal end of the tube configured to insert into an introducer port, the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2);
a proximal end 62 (col. 4, lines 9-10; fig. 2) connected to the tube and configured to facilitate grasping and manipulation by a user to translate the sleeve between a first position exposing a distal tip of the inner cannula beyond the axially facing opening of the tube and a second position where the distal tip of the inner cannula is seated within the inner lumen of the tube, proximal to the radially facing apertures.
Nguyen does not expressly disclose the apparatus, wherein the instrument comprises an O-ring seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the instrument of Nguyen with the O-ring, as taught by Dorsey in order to provide seal between the inner lumen and the inner cannula, as directed by Dorsey (col. 4, line 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781